UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended September 30, 2007 Commission File Number 0-21513 DXP ENTERPRISES, INC. (Exact name of registrant as specified in its charter) TEXAS 76-0509661 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7272 Pinemont, Houston TX77040 (Address of principal executive offices)(Zip Code) 713/996-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Act). Large accelerated filer []Accelerated Filer [X]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No [X] Number of shares outstanding of each of the issuer's classes of common stock, as of November 5, 2007:Common Stock:6,306,040. PART I:FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DXP ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AMOUNTS) September 30, 2007 December 31, 2006 (Unaudited) ASSETS Current assets: Cash $3,929 $2,544 Trade accounts receivable, net of allowances for doubtful accounts of $2,065 in 2007 and $1,482 in 2006 80,995 40,495 Inventories, net 70,020 37,310 Prepaid expenses and other current assets 2,095 652 Federal income taxes recoverable - 1,042 Deferred income taxes 1,474 1,087 Total current assets 158,513 83,130 Property and equipment, net 16,574 9,944 Goodwill and other intangibles net of amortization of $1,878 in 2007 and $538 in 2006 97,347 23,428 Other assets 802 305 Total assets $273,236 $116,807 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $3,077 $2,771 Trade accounts payable 52,926 25,706 Accrued wages and benefits 7,656 6,490 Federal income taxes payable 2,440 - Customer advances 9,308 3,924 Other accrued liabilities 6,469 4,770 Total current liabilities 81,876 43,661 Long-term debt, less current portion 93,862 35,174 Deferred income taxes 2,056 2,242 Minority interest in consolidated subsidiary 12 12 Shareholders' equity: Series A preferred stock, 1/10th vote per share; $1.00 par value; liquidation preference of $100 per share ($112 at September 30, 2007), 1,000,000 shares authorized; 1,122 shares issued and outstanding 1 1 Series B convertible preferred stock, 1/10th vote per share;$1.00 par value; $100 stated value; liquidation preference of $100 per share ($1,500 at September 30, 2007);1,000,000 shares authorized; 15,000shares issued and outstanding 15 15 Common stock, $0.01 par value, 100,000,000 shares authorized; 6,326,089 and 5,124,134 shares issued and outstanding, respectively 63 51 Paid-in capital 54,295 6,147 Retained earnings 41,855 30,303 Notes receivable from David R. Little, CEO (799) (799) Total shareholders' equity 95,430 35,718 Total liabilities and shareholders' equity $273,236 $116,807 See notes to condensed consolidated financial statements. 2 DXP ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three Months Ended September 30, Nine months Ended September 30, 2007 2006 2007 2006 Sales $106,785 $68,189 $275,739 $200,469 Cost of sales 76,930 48,468 196,436 144,275 Gross profit 29,855 19,721 79,303 56,194 Selling, general and administrative expense 22,053 14,578 58,700 41,348 Operating income 7,802 5,143 20,603 14,846 Other income 229 220 328 238 Interest expense (502) (501) (1,609) (1,344) Minority interest in loss of consolidated subsidiary - - - 20 Income before taxes 7,529 4,862 19,322 13,760 Provision for income taxes 3,052 1,881 7,701 5,327 Net income 4,477 2,981 11,621 8,433 Preferred stock dividend (23) (23) (68) (68) Net income attributable to common shareholders $4,454 $2,958 $11,553 $8,365 Basic income per share $0.70 $0.58 $2.03 $1.66 Weighted average common shares outstanding 6,326 5,124 5,690 5,043 Diluted income per share $0.65 $0.52 $1.86 $1.47 Weighted average common and common equivalent shares outstanding 6,837 5,749 6,240 5,733 See notes to condensed consolidated financial statements. 3 DXP ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) NINE MONTHS ENDED SEPTEMBER 30 2007 2006 OPERATING ACTIVITIES: Net income $11,621 $8,433 Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation 1,158 860 Amortization of intangibles 1,340 - Compensation expense on stock options and restricted stock 410 110 Benefit from deferred income taxes (574) (248) Gain on sale of property and equipment (8) (186) Minority interest in loss of consolidated subsidiary - (20) Tax benefit related to exercise of stock options (2,968) (2,993) Changes in operating assets and liabilities: Trade accounts receivable (11,399) (4,424) Inventories 1,490 (9,569) Prepaid expenses and other current assets 1,953 1,135 Accounts payable and accrued liabilities 10,122 7,279 Net cash provided by operating activities 13,145 377 INVESTING ACTIVITIES: Purchase of property and equipment (1,476) (1,870) Purchases of businesses (116,880) (4,238) Proceeds from the sale of property and equipment 8 1,656 Net cash used in investing activities (118,348) (4,452) FINANCING ACTIVITIES: Proceeds from debt 140,257 62,445 Principal payments on revolving line of credit and other long-term debt (81,352) (59,960) Dividends paid in cash (68) (68) Proceeds from exercise of stock options 189 584 Payments for payroll taxes related to exercise of stock options - (146) Proceeds from sale of common stock 44,594 425 Tax benefit related to exercise of stock options 2,968 2,993 Net cash provided by financing activities 106,588 6,273 INCREASE IN CASH 1,385 2,198 CASH AT BEGINNING OF PERIOD 2,544 570 CASH AT END OF PERIOD $3,929 $2,768 See notes to condensed consolidated financial statements. 4 DXP ENTERPRISES INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. DXP Enterprises, Inc. (together with its subsidiaries, the "Company" or “DXP”) believes that the presentations and disclosures herein are adequate to make the information not misleading. The condensed consolidated financial statements reflect all elimination entries and adjustments (consisting of normal recurring adjustments), which are in the opinion of management, necessary for a fair presentation of the interim periods. The results of operations for the interim periods are not necessarily indicative of the results of operations to be expected for the full year. These condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission (the “SEC”). NOTE 2: THE COMPANY DXP, a Texas corporation, was incorporated on July 26, 1996, to be the successor to SEPCO Industries, Inc. (SEPCO). The Company is organized into two segments: Maintenance, Repair and Operating (MRO) and Electrical Contractor. NOTE 3: STOCK-BASED COMPENSATION Adoption of SFAS 123(R) Effective January 1, 2006, the Company adopted the fair value recognition provisions of Statement of Financial Accounting Standard 123(R) “Share-Based Payment” (“SFAS 123(R)”) using the modified prospective transition method. In addition, the SEC issued Staff Accounting Bulletin No. 107 “Share-Based Payment” (“SAB 107”) in March 2005, which provides supplemental SFAS 123(R) application guidance based on the views of the SEC. Under the modified prospective transition method, compensation cost recognized in each quarterly period ended after January 1, 2006 includes: (a)compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS No.123, and (b)compensation cost for all share-based payments granted beginning January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS 123(R). In accordance with the modified prospective transition method, results for prior periods have not been restated. The adoption of SFAS 123(R) resulted in compensation expense for stock options for the nine months ended September 30, 2006 and 2007 of $6,600 and zero, respectively, all of which was recorded to operating expenses. Stock Options as of September 30, 2007 No grants of stock options have been made by the Company since July 1, 2005.No future grants will be made under the Company’s stock option plans.As of September 30, 2007, all outstanding options were non-qualified stock options. 5 The following table summarizes stock options outstanding and changes during the nine months ended September 30, 2007: Options Outstanding and Exercisable Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Options outstanding at January 1, 2007 311,181 $1.41 4.9 $ 10,156,000 Granted - - Exercised (186,755) .99 Options outstanding and exercisable at March 31, 2007 124,426 2.05 3.81 $4,497,709 Granted - - Exercised (3,200) $1.20 Options outstanding and exercisable at June 30, 2007 121,226 $2.07 3.58 $4,930,877 Granted - Exercised - Options outstanding and exercisable at September 30, 2007 121,226 $2.07 3.33 $4,053,211 The total intrinsic value, or the difference between the exercise price and the market price, on the date of exercise of all options exercised during the nine months ended September 30, 2007, was approximately $8.0 million. Cash received from stock options exercised during the nine months ended September 30, 2007 was $191,000. Stock options outstanding and currently exercisable at September 30, 2007 are as follows: Options Outstanding and Exercisable Range of exercise prices Number of Options Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price $1.00 - $2.50 101,226 2.57 $1.37 $4.53 - $6.72 20,000 7.19 5.63 121,226 3.33 $2.07 Restricted Stock. Under a restricted stock plan approved by our shareholders in July 2005 (the “Restricted Stock Plan”), directors, consultants and employees may be awarded shares of DXP’s common stock.The awards of unvested restricted stock to employees outstanding as of September 30, 2007 vest 20% each year for five years, or 33.3% each year for three years after the grant date.The Restricted Stock Plan provides that on each July 1 during the term of the plan each non-employee director of DXP will be granted the number of whole shares of restricted stock calculated by dividing $75,000 by the closing price of the common stock on such July 1.These restricted stock awards to non-employee directors vest one year after the grant date.The fair value of restricted stock awards is measured based upon the closing prices of DXP’s common stock on the grant dates and is recognized as compensation expense over the vesting period of the awards. 6 The following table provides certain information regarding the shares authorized and outstanding under the Restricted Stock Plan at September 30, 2007: Number of shares authorized for grants 300,000 Number of shares outstanding under unvested awards 95,996 Number of shares available for future grants 192,004 Weighted-average grant price of outstanding shares $31.94 Changes in restricted stock for the nine months ended September 30, 2007 were as follows: Number of Shares Weighted Average Grant Price Outstanding at December 31, 2006 43,698 $ 24.45 Granted - - Vested 3,000 $ 18.85 Outstanding at March 31, 2007 40,698 $ 24.87 Granted - - Vested 9,000 $ 31.07 Outstanding at June 30, 2007 31,698 $ 23.39 Granted 64,298 $ 36.15 Vested - Outstanding at September 30, 2007 95,996 $ 31.94 As of September 30, 2007, 12,000 shares have vested under the Restricted Stock Plan.Compensation expense recognized in the nine months ended September 30, 2007 and 2006 was $410,000 and $103,000, respectively.Unrecognized compensation expense under the Restricted Stock Plan was $2,783,000 and $864,000 at September 30, 2007 and December 31, 2006, respectively.As of September 30, 2007, the weighted average period over which the unrecognized compensation expense is expected to be recognized is 46 months. NOTE 4: INVENTORY The Company uses the last-in, first-out ("LIFO") method of inventory valuation for approximately 80 percent of its inventories. Remaining inventories are accounted for using the first-in, first-out ("FIFO") method. An actual valuation of inventory under the LIFO method can be made only at the end of each year based on the inventory levels and costs at that time. Accordingly, interim LIFO calculations must necessarily be based on management's estimates of expected year-end inventory levels and costs. Because these are subject to many forces beyond management's control, interim results are subject to the final year-end LIFO inventory valuation. The reconciliation of FIFO inventory to LIFO basis is as follows: September 30, 2007 December 31, 2006 (in Thousands) Finished goods $71,283 $39,204 Work in process 4,132 3,030 Inventories at FIFO 75,415 42,234 Less – LIFO allowance (5,395) (4,924) Inventories $70,020 $37,310 7 NOTE 5: EARNINGS PER SHARE DATA The following table sets forth the computation of basic and diluted earnings per share for the periods indicated. Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Basic: Weighted average shares outstanding 6,326 5,124 5,690 5,043 Net income $ 4,477 $ 2,981 $ 11,621 $ 8,433 Convertible preferred stock dividend (23) (23) (68) (68) Net income attributable to common shareholders $ 4,454 $ 2,958 $ 11,553 $ 8,365 Per share amount $0.70 $0.58 $2.03 $1.66 Diluted: Weighted average shares outstanding 6,326 5,124 5,690 5,043 Net effect of dilutive stock options and restricted stock - based on the treasury stock method 91 205 130 270 Assumed conversion of convertible preferred stock 420 420 420 420 Total 6,837 5,749 6,240 5,733 Net income attributable to common shareholders $ 4,454 $ 2,958 $ 11,553 $ 8,365 Convertible preferred stock dividend 23 23 68 68 Net income for diluted earnings per share $ 4,477 $ 2,981 $ 11,621 $ 8,433 Per share amount $0.65 $0.52 $1.86 $1.47 NOTE 6: SEGMENT REPORTING The MRO Segment provides MRO products, equipment and integrated services, including engineering expertise and logistics capabilities, to industrial customers.The Company provides a wide range of MRO products in the fluid handling equipment, bearing, power transmission equipment, general mill, safety supply and electrical products categories.The Electrical Contractor segment sells a broad range of electrical products, such as wire conduit, wiring devices, electrical fittings and boxes, signaling devices, heaters, tools, switch gear, lighting, lamps, tape, lugs, wire nuts, batteries, fans and fuses, to electrical contractors. The high degree of integration of the Company’s operations necessitates the use of a substantial number of allocations and apportionments in the determination of business segment information.Sales are shown net of intersegment eliminations.All business segments operate primarily in the United States. Financial information relating to the Company’s segments is as follows: Three Months ended September 30, Nine Months ended September 30, MRO Electrical Contractor Total MRO Electrical Contractor Total 2007 Sales $105,826 $959 $106,785 $273,247 $2,492 $275,739 Operating income 7,661 141 7,802 20,303 300 20,603 Income before taxes 7,416 113 7,529 19,102 220 19,322 2006 Sales $67,423 $766 $68,189 $198,388 $2,081 $200,469 Operating income 5,041 102 5,143 14,572 274 14,846 Income before taxes 4,799 63 4,862 13,603 157 13,760 8 NOTE 7:INCOME TAXES In June 2006, the Financial Accounting Standards Board (the “FASB”) issued Financial Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes”. The interpretation prescribes a recognition threshold and measurement attribute criteria for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company and its subsidiaries file income tax returns in the U.S. federal jurisdiction and various states. With few exceptions, the Company is no longer subject to U. S. federal, state and local tax examination by tax authorities for years prior to 2002.The Company’s policy is to recognize interest related to unrecognized tax benefits as interest expense and penalties as operating expenses.Accrued interest is insignificant and there are no penalties accrued at September 30, 2007.The Company believes that it has appropriate support for the income tax positions taken and to be taken on its tax returns and that its accruals for tax liabilities are adequate for all open years based on an assessment of many factors including past experience and interpretations of tax law applied to the facts of each matter. The Company adopted the provisions of FIN 48 on January 1, 2007.The adoption of FIN 48 did not impact the consolidated financial condition, result of operations or cash flows. NOTE 8: ACQUISITIONS All of the Company’s acquisitions have been accounted for using the purchase method of accounting.Revenues and expenses of the acquired businesses have been included in the accompanying consolidated financial statements beginning on their respective dates of acquisition.The allocation of purchase price to the acquired assets and liabilities is based on estimates of fair market value and may be prospectively revised if and when additional information the Company is awaiting concerning certain asset and liability valuations is obtained, provided that such information is received no later than one year after the date of acquisition. On May 31, 2006, DXP purchased the businesses of Production Pump and Machine Tech.DXP acquired these businesses to strengthen DXP’s position with upstream oil and gas customers and pipeline customers.DXP paid approximately $8.1 million for the acquired businesses and assumed approximately $1.2 million worth of liabilities.The purchase price consisted of approximately $4.6 million paid in cash and $3.5 million in the form of promissory notes payable to the former owners of the acquired businesses.In addition, DXP may pay up to an additional $2.0 million contingent upon earnings of the acquired businesses over the next five years.The cash portion was funded by utilizing available capacity under DXP’s revolving credit facility. The promissory notes, which are subordinated to DXP’s revolving credit facility, bear interest at prime minus 2%. On October 11, 2006, DXP completed the acquisition of the business of Safety International, Inc.DXP acquired this business to strengthen DXP’s expertise in safety products and services.DXP paid $2.2 million in cash for the business of Safety International, Inc.The purchase price was funded by utilizing available capacity under DXP’s revolving credit facility. On October 19, 2006, DXP completed the acquisition of the business of Gulf Coast Torch & Regulator, Inc.DXP acquired this business to strengthen DXP’s expertise in the distribution of welding supplies.DXP paid approximately $5.5 million, net of $0.5 million of acquired cash, for the business of Gulf Coast Torch & Regulator, Inc. and assumed approximately $0.2 million worth of debt. Approximately $3.5 million of the purchase price was paid in cash funded by utilizing available capacity under DXP’s revolving credit facility.$2.0 million of the purchase price was paid by issuing promissory notes payable to the former owners of Gulf Coast Torch &
